Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s amendments and remarks filed 1-13-22 are acknowledged.

Claims 55 and 57-59 are pending and under examination.

The prior rejections on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent Nos. 10238711 and 10350261 have been withdrawn in view of the terminal disclaimers filed 1-13-22.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim 55 stands rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 9 of U.S. Patent No. 8716218 (cited on an IDS).  Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.

Claim 2 and 9 continue to anticipate claim 55 because these claims are drawn to “a method of inhibiting bacterial sepsis in a subject comprising administering to said subject an H4 histone peptide comprising residues 50-67 of H4 (SEQ ID NO:19), said method further comprising 
-H4 antibody" (claim 9).  Patented claims 2 and 9 continue to anticipate claim 55 in that “a method of inhibiting bacterial sepsis in a subject comprising administering an H4 peptide and an anti-H3 or anti-H4 antibody” is a species that anticipates the genus of “a method of treating a subject for sepsis…comprising treating said subject with a first inhibitor of H3 or H4 histone cytotoxicity, wherein said first inhibitor of H3 or H4 histone toxicity is an anti-H3 antibody, or an anti-H4 antibody.” 

Claims 57-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644